DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 May 2022 has been entered.  Claims 1-9 and 11-15 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,242,247 to Lafond et al (Lafond) in view of U.S. Patent Application Publication No. 2013/0129409 to Cho et al (Cho).
Concerning claim 1, Lafond discloses a crushing segment forming a part of a crushing roll of a roll crusher (55), the segment comprising: 
a main body (42) provided or mountable at a crushing roll (54), the main body (42) having a first end and having at least one tooth mount region (44) located at the first end (the end that has the portion 44), the tooth mounting region being defined by a first mount face of the main body; 
a crushing tooth (35) arranged to engage material to be crushed (via 40, which is attached to the tooth), the crushing tooth having a second mount face (37), the crushing tooth being mounted at the first end of the main body (42) at the tooth mount region (44) via positionally opposed mating contact between the first and second mount faces; 
a mechanical attachment (105) arranged to releasably attach the crushing tooth (35) to the tooth mount region (44 which includes rail 56 and side surfaces 58),
wherein the at least one tooth mount region (44) includes at least one jib (66) projecting outwardly from the main body (42) at the first end and at least one stepped section (82 or 58) extending from the tooth mount region, the crushing tooth (35) including a cavity (88) having a shape profile complementary to that of the at least one jib (as 90, 96 is complementary to 66) and the at least one stepped section (as 84 and 88 are complementary to respective 82 or 58) to enable the at least one jib and at least one stepped section to be seated within the cavity, the at least one jib, the at least one stepped section and the cavity defining at least a part of the respective first and second mount face.
However, Lafond does not disclose a filler material.  
Cho discloses a device having a first body (20) a second body (10), the second body is mounted to the first at a mounting region (14, 24) a mechanical attachment (30, 32) arranged to releasably attach the second body (10) to the mount region (see figure 1) and a filler material (34) interposed between and extending over a majority of each of the positionally opposed first and second mount faces, the majority of the first and second mount faces being in frictional mating contact via the interposed filler material (see figures 1 and 2). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the filler material of Cho to the mating areas (27) of Lafond because, as disclosed by Cho, this prevents deterioration of the joint strength due to stress between the two bodies (¶21) compared to just having the mechanical attachment (¶¶7-8).
Concerning claim 2, Cho, as applied to Lafond, discloses the filler material (34) is a settable material (DGEBA) configured to transition from a flowable fluid form to a generally solid form. 
Concerning claim 3, Cho, as applied to Lafond, discloses the filler material is a polymer resin (as DGEBA is a polymer resin). 
Concerning claim 4, Cho, as applied to Lafond, discloses the polymer resin is an epoxy based material (as DGEBA is an epoxy). 
Concerning claim 7, Lafond, in view of Cho, discloses the mechanical attachment (74) is selected from any one or a combination of: a bolt, a screw, a pin, a bayonet fixing, and a tongue and groove attachment (see column 5, lines 53-56, it is a bolt). 
Concerning claim 8, Emmerich in view of Cho discloses the filler material (34 of Cho) extends over 85 to 100% of the positionally opposed first and second mount faces (Cho discloses that increasing the adhesive coating area improves bonding strength, ¶39). 
Concerning claim 9, Lafond in view of Cho discloses the filler material extends to completely cover the positionally opposed first and second mount faces so as to occupy all of a junction between the mount region and the crushing tooth (additionally, Cho discloses that increasing the adhesive coating area improves bonding strength, ¶39). 
Concerning claim 11, Lafond, in view of Cho, discloses at least one channel, groove, rib, or shoulder (62) provided at the mount region and/or the crushing tooth to define at least a part of the respective first and/or second mount face. 
Concerning claim 12, Lafond, in view of Cho, discloses the mechanical attachment includes a bolt (74) extending at least partially through the main body at the mount region and the bolt extending at least partially through the crushing tooth (see figure 1). 
Concerning claim 13, Lafond, in view of Cho, discloses in figure 2 a plurality of mount regions and a corresponding plurality of crushing teeth, the filler material interposed respectively between each of the mount regions and the teeth. 
Concerning claim 14, Lafond in view of Cho discloses a crushing roll for a roll crusher comprising at least one crushing segment as claimed in claim 1. 
Concerning claim 15, Lafond in view of Cho discloses a roll crusher comprising at least one crushing roll as claimed in claim 14.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafond in view of Cho and further in view of U.S. Patent No. 10,633,559 to Engeldinger et al (Engeldinger).
Concerning claims 5 and 6, Cho, as applied to Lafond does not disclose the filler material includes a particulate additive in the range 40 to 95 weight % based on a total weight of filler material. 
Engeldinger discloses a heat activated adhesive that includes a particulate additive (column 9, lines 62-67), the additive is included within the filler material in the range 40 to 95 weight % based on a total weight of filler material (column 10, lines 1-14). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the filler material of Cho, which is applied to Lafond, with that of Engeldinger. Both these references are concerned with a similar problem, i.e. a heat activated adhesive for bonding parts.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly, a simple substitution of the filler material of Cho, which is applied to Lafond, with that of Engeldinger will obtain predictable results and is therefore obvious and proper combination of the references is made.

 Response to Arguments
Applicant's arguments filed 09 May 2022 have been fully considered but they are not persuasive. Applicant argues that Lafond does not disclose a crushing tooth.  However, as clearly disclosed by Lafond, the wear part (35) is used to crush material (see column 4, lines 7-21).  As such, the wear part (35) acts as a crushing tooth as it is a single part that contains the contact portion (40) which crushes the material, i.e. the crushing part is directly connected to this wear part which is what connects it to the crushing roll.  As such, this wear part would be a tooth as per the definition well known in the art.  Further applicant argues that Lafond does not disclose the crushing tooth, tooth mount region, jib, stepped sections and mechanical attachments are all located at the same end of the segment.  As per claim 1, the main body has a first end with the tooth mounting region at this first end and a mechanical attachment for attaching the tooth to the tooth mounting region.  It is noted that applicant has provided no addition limitations with respect to determining what would be the first end.  Accordingly, as clearly seen in figures 1 and 4 the main body (42) has a first end which is located at the top of the main body.  This end thus includes the tooth mounting region to which the tooth is mounted and the fastener releasably attaches the tooth to this tooth mounting region.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        06/02/2022